       Case 1:21-cv-00073-SPW-TJC Document 8 Filed 07/20/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



 RAS JAHMIKES MATTA,                           Cause No. CV 21-73-BLG-SPW


              Petitioner,

       vs.                                                  ORDER


 DEPARTMENT OF CORRECTIONS'
 BRIAN GOOTKIN;PETE
 BLUDWORTH; UNITED STATES
 MARSHALS SERVICE,

              Respondents.


      On June 8,2021,Petitioner Matta moved to proceed in forma pauperis with

this application for writ of habeas corpus under 28 U.S.C. § 2241. Matta is

currently a state prisoner and federal pretrial detainee. He is represented by

counsel in his pending federal criminal case, but in this matter he represents

himself.


                    I. Motion to Proceed In Forma Pauperis

      Matta states that he received $140.00 in the past twelve months. See Mot. to

Proceed (Doc. 2)at 2. Although the fee for filing a habeas petition is only $5.00,

see 28 U.S.C. § 1914(a), it is not clear whether Matta could pay $5.00 at the

present time. And, at any rate, there is no need to delay resolution ofthis case.

The Court will grant Matta's motion.
Case 1:21-cv-00073-SPW-TJC Document 8 Filed 07/20/21 Page 2 of 4
Case 1:21-cv-00073-SPW-TJC Document 8 Filed 07/20/21 Page 3 of 4
      Case 1:21-cv-00073-SPW-TJC Document 8 Filed 07/20/21 Page 4 of 4



v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en bane), disapproved on other

grounds by Swarthout v. Cooke, 562 U.S. 216, 220-22 (2011); 28 U.S.C.§

2253(c)( 1)(A).


      Accordingly, IT IS ORDERED:

      1. Marta's motion to proceed in forma pauperis (Doc. 2) is GRANTED.

The clerk shall waive payment of the filing fee.

      2. Matta's petition (Doc. 1) is DISMISSED for lack of jurisdiction.

      3. The clerk shall enter, by separate document, a judgment of dismissal.

      4. A certificate of appealability is DENIED. The clerk shall immediately

process the appeal if Matta files a Notice of Appeal.

      5. Pursuant to Rule 4 of the§ 2254 Rules, the clerk will serve a copy of the

petition and this order on the Attorney General of the State of Montana.

      DATED this clD�ay of July, 2021.




                                      k=r:�
                                       �s
                                       United States District Court




                                          4
